Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.


Exhibit 10.8(c)
CONFIDENTIAL DOCUMENT
 
AMENDMENT TO
SERVICES AGREEMENT
(Specialty Pharmacy and Hub Services)


This Amendment to the Services Agreement (this “Amendment”) is made and entered
into as of May 31, 2011 (the “Amendment Effective Date”), by and between DYAX
CORP. (“Dyax”) and US BIOSERVICES CORPORATION (“US Bio”).


WHEREAS, Dyax and US Bio entered into that certain Services Agreement, dated
November 19, 2009 (the “Agreement”), pursuant to which US Bio is to provide
services to Dyax in connection with the product Kalbitor® (ecallantide); and


WHEREAS, pursuant to and in accordance with Section 8.1 of the Agreement, the
parties desire to add a new Statement of Work to the Agreement to cover
additional services provided by US Bio as of the Amendment Effective Date in the
manner and upon the terms and conditions set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.           Defined Terms.


Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.


2.           Amendments.


In accordance with Section 17.5 of the Agreement, Exhibit B-5 is hereby added to
the Agreement and attached hereto.


3.           No Other Amendments.


Except as expressly amended hereby, the Agreement, as originally executed and
delivered, remains in full force and effect.  It is agreed by the parties that
all references to the Agreement hereafter made by them in any document or
instrument delivered pursuant to or in connection with the Agreement shall be
deemed to refer to the Agreement as amended hereby.


4.           Entire Agreement.


This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject
matter.


5.           Counterparts.


This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives as of the Amendment
Effective Date.


US Bioservices Corporation
 
Dyax Corp.
           
By:
/s/ Craig Miller
 
By:
/s/ Ivana Magovčević-Liebisch
Name:
Craig Miller
 
Name:
Ivana Magovčević-Liebisch
Title:
President
 
Title:
Executive Vice President Corporate Development and General Counsel


 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-5


Statement of Work for Kalbitor Access Expanded Copay Program


[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.